DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Said Broome at 571-272-2931 if you have any questions regarding this correspondence and/or replying.  If you cannot reach Examiner Broome, please leave a voicemail and your call will be returned within 1 business day.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.
Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 19-20 are directed to a process. Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.
Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 19 is illustrative of the claimed subject matter:

19. A method for correcting typos on a touch sensitive screen comprising the steps of: 
touching a character on the keyboard for a predefined threshold time to activate a virtual keyboard; 
dragging a cursor to an output window to correct the character having typo dropping the cursor at the position of the character having typo 
wherein in response to dropping the cursor, at least one function is executed on the position of the character having typo.

The claims recites a process for correcting typos. But for the recitation to “activate a virtual keyboard” all of the claim elements of the body of the claim are directed to a fundamental method of positioning a cursor to edit text as a certain method of organizing human generated text. Accordingly, the claim requires further analysis under Prong Two.
Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 19-20, these claims fail to explicitly recite any additional elements other than the abstract idea itself.  However, generically recited computer-related features do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. In this instance, the use of a data store and processor does not improve the functioning of the computer, but rather, only generally linking the use of the abstract sales technique to a computer environment.
Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  
In this instance, the additional elements are only implicitly required in the claim to moving a cursor, which is a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (e.g., use of a computer for electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently are ineligible. 
Claim 21 is rejected under 35 U.S.C. 101 because though the preamble of claim recites: “A system for correcting typos...”, the body of the claim recites a module, which is nothing more than just programmed instructions to be performed by the system. Therefore the steps of the “processing module” are computer program steps, which are non-statutory. Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alonso Ruiz et al.(hereinafter “Alonso”, US Patent 9,639,184). 
Regarding claim 1, Alonso discloses a system for facilitating editing of text (col. 2 lines 5-22), comprising: 
a processor (Fig. 1A: 120); 
a touch-sensitive display in communication with the processor (Fig. 1A: 112), and 
a memory storing a set of program modules executable by the processor, the set of modules includes (Fig. 1A: 102), 
an input module configured to detect a touch action on the touch sensitive display (Fig. 1A: 160), 
a processing module (col. 2 lines 29-33) configured to: 
determine if the touch action exceeds beyond a predefined threshold time (col. 18 lines 4-11), and determine an area of the touch action relative to a character (Fig. 5D: 528), 
an output module (Fig. 1A: 167) configured to: 
in response to the touch action and the threshold time, execute at least one function on an area of occurrence of the touch action, wherein the area of occurrence includes at least one character, at least a portion of a character, or an empty space (col. 17 lines 56-63).
Regarding claim 2, Alonso discloses in response to the touch action and the threshold time, activate a virtual trackpad that allows movement of a pointer throughout the display rela18tive to a touch input provided by movement of a users finger on the display (shown in the progress from Fig. 6J to 7A).  
Regarding claims 3 and 12, Alonso discloses wherein the function includes placement of a cursor, displaying a cursor, editing the character, automatic highlight of the character, magnifying the character, selecting the character and deleting the character (col. 22 lines 40-62 and Figs. 5AH, 9G).
Regarding claims 4 and 13, Alonso discloses wherein the area relative to the character includes a first area and a second area, wherein the first area defines an area occupied by the character and the second area defines an area around the character (Fig. 5D, in which the heighted area serves as a first area and the typed text resides in a second area around the character).
Regarding claims 5 and 14, Alonso discloses wherein, in response to touch action and threshold time at the first area, at least one function is executed on the area of occurrence of the touch action (col. 17 lines 56-63).
Regarding claims 6 and 15, Alonso discloses wherein, in response to touch action and threshold time at the second area, at least one function is executed on the area of occurrence of the touch action (col. 18 lines 4-26).  
Regarding claims 7 and 16, Alonso discloses wherein the input module is configured to enable the user to drag one or more characters from one area of the display and drop at another area of the display for execution of at least one function utilizing the virtual trackpad (shown in the progression from Fig. 5AH to 5AI and in Fig. 5AR: “Cut, Paste”).  
Regarding claims 8 and 17, Alonso discloses wherein the automatic deletion of character involves: 19placement of cursor at an area requiring deletion function, beyond a predefined threshold of time (col. 17 lines 56-63 and Fig. 4B: 483); detect the placement of cursor at the area requiring deletion beyond the predefined threshold of time, and deleting the selected area on removal of touch contact by a user from the display (col. 15 lines 22-37 and Fig. 5AR: 542).  
Regarding claims 9 and 18, Alonso discloses wherein the automatic highlight of character is implemented by placement of the cursor by a user at an area of the character requiring highlight for a predefined threshold time (Fig. 4B: 483).  
Regarding claim 10, Alonso discloses wherein the magnifying function is implemented by moving the cursor over the character for selection by a user (Fig. 6C), and magnifying the character on the display if the touch action exceeds beyond a predefined threshold time (col. 17 lines 56-63 and Fig. 4B: 483).
Regarding claim 11, Alonso discloses a method for facilitating text editing incorporated in a system (col. 2 lines 5-22), comprising a processor (Fig. 1A: 120), a touch-sensitive display (Fig. 1A: 112), and a memory storing a set of program modules executable by the processor,  comprising the steps of (Fig. 1A: 102):  
detecting, at the processor via an input module, a touch action on the touch sensitive display (Fig. 1A: 160); 
determining, at the processor via a processing module (col. 2 lines 29-33), if the touch action exceeds beyond a predefined threshold time (col. 18 lines 4-11), and determine an area of the touch action relative to a character (Fig. 5D: 528); 
in response to the touch action and the threshold time (Fig. 4B: 483), executing, at the processor via the output module (Fig. 1A: 167), at least one function on an area of occurrence of the touch action, wherein the area of occurrence includes at least one character, at least a portion of a character, or an empty space (col. 17 lines 56-63).
Regarding claim 19, Alonso discloses a method for correcting typos on a touch sensitive screen (Fig. 6C) comprising the steps of: 
touching a character on the keyboard for a predefined threshold time to activate a virtual keyboard (Fig. 4B: 483); 
dragging a cursor to an output window to correct the character having typo (Figs. 6A, 6E)
dropping the cursor at the position of the character having typo (Fig. 6A)
wherein in response to dropping the cursor, at least one function is executed on the position of the character having typo (Figs. 6A, 6E ).  
Regarding claim 20, Alonso discloses wherein the function includes substituting the character, adding the character, and deleting the character (Fig. 5AR).  
Regarding claim 21, Alonso discloses a system for correcting typos on a touch sensitive screen (Fig. 6A) comprising: 
a processing module that analyses the last recorded position of a cursor before a user ends a touch action on the screen (Fig. 5F), 
wherein the processing module places a cursor at last recorded position if last position was not occupied by a character and highlights the character if the last recorded position was over the character (Fig. 5AI).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  

For the applicant’s convenience, the examiner has included the following template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner): 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Said Broome

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649